Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this "Agreement") is entered into as of the
date set forth on the signature page hereto (the "Effective Date") by and
between Weatherford International Ltd., a Swiss joint-stock corporation
registered in Switzerland, Canton of Zug (the "Company"), and the individual
signing as "Executive" on the signature page hereto (the "Executive").


W I T N E S S E T H:


WHEREAS, the Board of Directors of the Company has previously determined that it
is in the best interests of the Company and its shareholders to retain the
Executive and to induce the employment of the Executive for the long-term
benefit of the Company; and


WHEREAS, the Company desires to continue to employ the Executive on the terms
set forth below to provide services to the Company and its Affiliated companies,
and the Executive is willing to accept such continued employment and provide
such services on the terms set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that:


1.            Certain Definitions.
(a)            "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
(b)             "Annual Bonus" shall mean the Executive's annual bonus under the
then-current annual incentive plan of the Company and any of its Affiliated
companies.
(c)            "Annual Bonus Amount" shall mean the amount of the Annual Bonus,
if any, paid or provided in any form (whether in cash, securities or any
combination thereof) by the Company or any of its Affiliated companies to or for
the benefit of the Executive for services rendered or labor performed during a
fiscal year of the Company (it being understood that if an Annual Bonus is paid
in multiple installments for a year, all such installments shall be aggregated
as a single payment for that year in determining the Annual Bonus Amount). The
Executive's Annual Bonus Amount shall be determined by including any portion
thereof that the Executive could have received in cash or securities in lieu of
(i) any elective deferrals made by the Executive pursuant to all nonqualified
deferred compensation plans or (ii) elective contributions made on the
Executive's behalf by the Company pursuant to a qualified cash or deferred
arrangement (as defined in section 401(k) of the Code) or pursuant to a plan
maintained under section 125 of the Code.
(d)            "Applicable Multiple" shall mean the number identified as such on
the signature page hereto.
(e)            "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.
(f)            "Board" shall mean the Board of Directors of the Company.
1

--------------------------------------------------------------------------------

 
(g)            "Cause" shall mean:
(i)            the willful and continued failure of the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 4(d)), after a written demand for
substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Executive has not substantially
performed the Executive's duties; or
(ii)            the Executive willfully engaging in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
No act, or failure to act, on the part of the Executive shall be considered
"willful" unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive's action or omission was
in the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or based upon the duly informed
advice of outside or inside counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive, and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
(h)            "Change of Control" shall be deemed to have occurred if any event
set forth in any one of the following paragraphs shall have occurred:
(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of twenty percent (20%) or more of either (A) the then outstanding
registered shares of the Company (the "Outstanding Company Registered Shares")
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"), excluding any Person who becomes such
a Beneficial Owner in connection with a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below;
(ii)            individuals, who, as of the Effective Date, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least two-thirds
(2/3) of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least two-thirds (2/3)
of the Incumbent Board shall be considered as though such individual was a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(iii)            the consummation of an acquisition, reorganization,
reincorporation, redomestication, merger, amalgamation, consolidation, plan or
scheme of arrangement, exchange offer, business combination or similar
transaction of the Company or any of its Subsidiaries or the sale, transfer or
other disposition of all or substantially all of the Company's Assets (any of
which a "Corporate Transaction"), unless, following such Corporate Transaction
or series of related Corporate Transactions, as the case may be, (A) all of the
individuals and Entities who were the Beneficial Owners, respectively, of the
Outstanding Company Registered Shares and
2

--------------------------------------------------------------------------------



Outstanding Company Voting Securities immediately prior to such Corporate
Transaction own or beneficially own, directly or indirectly, more than sixty-six
and two-thirds percent (66-2/3%) of, respectively, the Outstanding Company
Registered Shares and the combined voting power of the Outstanding Company
Voting Securities entitled to vote generally in the election of directors (or
other governing body), as the case may be, of the Entity resulting from such
Corporate Transaction (including, without limitation, an Entity (including any
new parent Entity) which as a result of such transaction owns the Company or all
or substantially all of the Company's Assets either directly or through one (1)
or more Subsidiaries or Entities) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Registered Shares and the Outstanding Company Voting Securities, as the
case may be, (B) no Person (excluding any Entity resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of the Company or
such Entity resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the Entity resulting from such Corporate
Transaction or the combined voting power of the then outstanding voting
securities of such Entity except to the extent that such ownership existed prior
to the Corporate Transaction and (C) at least two-thirds (2/3) of the members of
the board of directors (or other governing body) of the Entity resulting from
such Corporate Transaction were members of the Incumbent Board at the time of
the approval of such Corporate Transaction; or
(iv)            approval or adoption by the Board or the shareholders of the
Company of a plan or proposal which could result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
Company's Assets or the dissolution of the Company, excluding any transaction
that complies with clauses (A), (B) and (C) of paragraph (iii) above.
(i)            "Code" shall mean the Internal Revenue Code of 1986, as amended.
(j)            "Company" shall mean Weatherford International Ltd., a Swiss
joint-stock corporation registered in Switzerland, Canton of Zug, or any
successor to Weatherford International Ltd., including but not limited to any
Entity into which Weatherford International Ltd. is merged, consolidated or
amalgamated, or any Entity otherwise resulting from a Corporate Transaction.
(k)            "Company's Assets" shall mean the assets (of any kind) owned by
the Company, including, without limitation, the securities of the Company's
Subsidiaries and any of the assets owned by the Company's Subsidiaries.
(l)            "Disability" shall mean the absence of the Executive from
performance of the Executive's duties with the Company on a substantial basis
for one hundred twenty (120) calendar days as a result of incapacity due to
mental or physical illness.
(m)            "Employment Period" shall mean the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date;
provided, however, that commencing on the third anniversary of the Effective
Date, and on each subsequent annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the "Renewal
Date"), unless previously terminated, the Employment Period shall be
automatically extended so as to terminate one (1) year after such Renewal Date,
unless at least 120 days prior to the Renewal Date the Company shall give notice
to the Executive that the Employment Period shall not be so extended.
(n)            "Entity" shall mean any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.
3

--------------------------------------------------------------------------------



(o)            "ERP" shall mean the Weatherford International Ltd. Nonqualified
Executive Retirement Plan, as amended and restated effective December 31, 2008,
as it may be amended from time to time.
(p)            "Exchange Act" shall mean the U.S. Securities Exchange Act of
1934, as amended from time to time.
(q)            "Good Reason" shall mean the occurrence of any of the following:
(i)            the assignment to the Executive of any position, authority,
duties or responsibilities materially inconsistent with the Executive's position
(including offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a), or any other action by the
Company or any Subsidiary which results in a material diminution in such
position, authority, duties or responsibilities (including, in connection with a
Change of Control or other Corporate Transaction in which the Company's
registered shares may cease to be publicly traded, Executive being assigned to
any position (including offices, titles and reporting requirements), authority,
duties or responsibilities that are not at or with the ultimate parent company
engaged in the business of the successor to the Company or the corporation or
other Entity surviving or resulting from such Corporate Transaction), excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; provided that any alteration by the Company of
Executive's position, authority, duties or responsibilities shall not constitute
Good Reason if Executive continues to report directly to a Senior Vice President
or Vice President);
(ii)            any material failure by the Company or any Subsidiary to comply
with any of the provisions of this Agreement (including, without limitation, its
obligations under Section 3(a)), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company, or a Subsidiary, as appropriate, promptly after receipt of notice
thereof given by the Executive;
(iii)            the Company's requiring the Executive to be based at any office
or location that is more than 30 miles from the location provided in Section
3(a)(i);
(iv)            any failure by the Company to comply with and satisfy Section
13(c) (regarding assumption of this Agreement by a successor); or
(v)            the Company's giving of notice to the Executive that the
Employment Period shall not be extended.
provided, that no such event described in (i) through (iv) above shall
constitute "Good Reason" if the Company cures such event within thirty (30) days
following the Company's receipt of a Notice of Termination asserting that such
event constitutes Good Reason; and provided, further, that no event described in
(i) through (iv) above shall constitute "Good Reason" unless the Company
receives a Notice of Termination within ninety (90) days after Executive obtains
knowledge of such event (or such longer period as Executive and the Company may
agree to allow for reasonable investigation and remedy of such event).


(r)            "IRS" shall mean the U.S. Internal Revenue Service.
(s)            "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under a Benefit Plan of the
Company or any of its
4

--------------------------------------------------------------------------------

Affiliated companies, (iii) an underwriter temporarily holding securities
pursuant to an offering by the Company of such securities, or (iv) a corporation
or other Entity owned, directly or indirectly, by the shareholders of the
Company in the same proportions as their ownership of registered shares of the
Company.
(t)            "Section 409A" means Section 409A of the Code and the final
Department of Treasury regulations issued thereunder.
(u)            "Section 409A Amounts" means those amounts that are deferred
compensation subject to Section 409A.
(v)            "Separation From Service" shall have the meaning ascribed to such
term in Section 409A.
(w)            "Specified Employee" shall have the meaning ascribed to such term
in Section 409A.
(x)            "SERP" shall mean the Weatherford International, Inc.
Supplemental Executive Retirement Plan effective January 1, 2010, as it may be
amended from time to time.
(y)            "Subsidiary" shall mean any majority-owned subsidiary of the
Company or any majority-owned subsidiary thereof, or any other Entity in which
the Company owns, directly or indirectly, a significant financial interest
provided that the Chief Executive Officer of the Company designates such Entity
to be a Subsidiary for the purposes of this Agreement.
2.            Employment Period.  The Company hereby agrees that the Company
will continue the Executive in its employ, and the Executive hereby agrees to
remain in the employ of the Company subject to the terms and conditions of this
Agreement during the Employment Period.  During the Employment Period, the
Executive, with his prior express agreement, may be seconded to the employment
of Weatherford U.S., L.P. (or such other Affiliated company as specifically
agreed by the Executive) (the "Seconded Affiliate Company"), but without
prejudice to the Company's obligations or the Executive's rights under this
Agreement.  The Executive shall carry out his duties as if they were duties to
be performed on behalf of the Company.  Each Seconded Affiliate Company shall be
subject to all of the obligations and agreements of the Company under this
Agreement and the Company shall be responsible for actions and inactions of the
Seconded Affiliate Company.  Any breach or failure to abide by the terms and
conditions of this Agreement by a Seconded Affiliate Company shall be deemed to
constitute a breach or failure to abide by the Company.  The Executive has the
right, in his sole discretion, to revoke his agreement to be seconded to the
employment of any Seconded Affiliate Company at any time.
3.            Terms of Employment.
(a)            Position and Duties.
(i)            During the Employment Period, (A) the Executive's position with
the Company (including offices, titles, reporting requirements, authority,
duties and responsibilities) shall be as identified on the signature page hereto
or as shall be revised by the Company.
(ii)            During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities
5

--------------------------------------------------------------------------------

assigned to the Executive hereunder, to use the Executive's reasonable best
efforts to perform faithfully and efficiently such responsibilities. During the
Employment Period it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities in
clause (A), (B), and (C) together do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement. It is expressly understood and agreed that to
the extent that such activities have been conducted by the Executive prior to
the date hereof, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the date hereof
shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company.
(b)            Compensation.
(i)            Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary equal to the current base salary being received by
the Executive ("Annual Base Salary"), which shall be paid at a monthly rate.
 During the Employment Period, the Annual Base Salary shall be reviewed no more
than twelve (12) months after the last salary increase awarded to the Executive
prior to the date hereof and thereafter at least annually; provided, however,
that a salary increase shall not necessarily be awarded as a result of such
review.  Any increase in Annual Base Salary may not serve to limit or reduce any
other obligation to the Executive under this Agreement. Annual Base Salary shall
not be reduced.  The term "Annual Base Salary" as utilized in this Agreement
shall refer to Annual Base Salary as so increased.
(ii)            Annual Bonus.  The Executive shall be eligible for an Annual
Bonus for each fiscal year ending during the Employment Period on the same basis
as other executive officers under the Company's then-current executive officer
annual incentive program.  Each such Annual Bonus shall be paid no later than
two and a half (2½) months after the end of the fiscal year for which the Annual
Bonus is awarded.
(iii)            Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs in which similarly
situated executive officers of the Company and its Affiliated companies
participate.
(iv)            Welfare Benefit Plans.  During the Employment Period, the
Executive and/or the Executive's family, as the case may be, shall be eligible
to participate in and shall receive all benefits under and participate in all
welfare benefit and retirement plans, practices, policies and programs provided
by the Company and its Affiliated companies (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
in which similarly situated executive officers of the Company and its Affiliated
companies participate or which they receive.
(v)            Fringe Benefits.  During the Employment Period, the Executive
shall be entitled to receive such fringe benefits as similarly situated
executive officers of the Company and its Affiliated companies receive.
(vi)            Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated companies in effect for the
Executive on the date hereof.
6

--------------------------------------------------------------------------------



(vii)            Vacation.  During the Employment Period, the Executive shall be
entitled to at least four (4) weeks paid vacation or such greater amount of paid
vacation as may be applicable to the executive officers of the Company and its
Affiliated companies.
(viii)            Deferred Compensation Plan.  During the Employment Period, the
Executive shall be entitled to continue to participate in any deferred
compensation or similar plans in which executive officers of the Company and its
Affiliated companies participate.
(c)            Termination of Prior Agreements.  The Executive acknowledges and
agrees that this Agreement is being executed in replacement of any and all
employment agreements existing between the Executive and the Company (including,
without limitation, any agreement entered into with Weatherford International
Ltd., an exempted company incorporated with limited liability under the laws of
Bermuda, that was assumed by the Company), Weatherford International, Inc., a
Delaware corporation, or their Affiliated companies (the "Prior Agreements"). As
a result, the Executive and the Company agree that the Prior Agreements are
hereby terminated and of no further force and effect.
4.            Termination of Employment.
(a)            Death or Disability.  The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may provide the Executive with written
notice in accordance with Section 14(b) of its intention to terminate the
Executive's employment. In such event, the Executive's employment with the
Company shall terminate effective thirty (30) days after receipt of such notice
by the Executive (the "Disability Effective Date"), provided that within the
thirty (30)-day period after such receipt, the Executive shall not have returned
to full-time performance of the Executive's duties. In addition, if a physician
selected by the Executive determines that the Disability of the Executive has
occurred, the Executive (or his representative) may provide the Company with
written notice in accordance with Section 14(b) of the Executive's intention to
terminate his employment.  In such event, the Disability Effective Date shall be
thirty (30) days after receipt of such notice by the Company.
(b)            Cause.  The Company may terminate the Executive's employment
during the Employment Period for Cause or without Cause.
(c)            Good Reason.  The Executive's employment may be terminated by the
Executive at any time during the Employment Period for Good Reason or without
Good Reason.
(d)            Notice of Termination.  Any termination during the Employment
Period by the Company or by the Executive shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 14(b).
 For purposes of this Agreement, a "Notice of Termination" means a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date, in the case of a notice by the
Company, shall be not more than thirty (30) days after the giving of such
notice).  The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder.
7

--------------------------------------------------------------------------------



(e)            Date of Termination.  "Date of Termination" shall mean:
(i)            if the Executive's employment is terminated other than by reason
of death or Disability, the date of receipt of the Notice of Termination or any
later date specified therein (or, in the event the Executive has a Separation
From Service without the delivery of a Notice of Termination, then the date of
such Separation From Service), as the case may be; provided that in the case of
a termination by the Executive for Good Reason, such Termination Notice shall be
deemed void if the Company cures the matter giving rise to Good Reason pursuant
to the proviso in Section 1(q); and
(ii)            if the Executive's employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.
5.            Obligations of the Company Upon Termination.
(a)            Benefit Obligation and Accrued Obligation Defined. For purposes
of this Agreement, "Benefit Obligation" shall mean all benefits to which the
Executive (or his designated beneficiary or legal representative, as applicable)
is entitled or vested (or becomes entitled or vested as a result of termination)
under the terms of all employee benefit and compensation plans, agreements,
arrangements, programs, policies, practices, contracts or agreement of the
Company and its Affiliated companies (collectively, "Benefit Plans") in which
the Executive is a participant as of the Date of Termination and to the extent
not theretofore paid or provided.  "Accrued Obligation" means the sum of (i) the
Executive's Annual Base Salary through the Date of Termination for periods
through but not following his Separation From Service and (ii) any accrued
vacation pay earned by the Executive, in each case, to the extent not
theretofore paid.
(b)            Death, Disability, Good Reason or Other than For Cause.  If,
during the Employment Period, the Executive's employment is terminated by reason
of the Executive's death or Disability, by the Company for any reason other than
for Cause or by the Executive for Good Reason:
(i)            The Company shall pay (or cause to be paid) to the Executive (or
Executive's heirs, beneficiaries or representatives as applicable), (A) in a
lump sum in cash (I) the Accrued Obligation within thirty (30) days after the
Date of Termination and (II) the Benefit Obligation at the times specified in
and in accordance with the terms of the applicable Benefit Plans, and (B) at the
times specified in clause (iv), the following amounts:
(I)             an amount equal to the Executive's Annual Base Salary through
the Date of Termination for periods following his Separation From Service to the
extent not theretofore paid;


(II)             an amount equal to the product of (i) the Annual Bonus Amount
that would be payable in respect of the fiscal year during which the termination
occurs (and annualized for any fiscal year consisting of less than twelve
(12) months) based on actual performance for the full fiscal year and (ii) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is three
hundred sixty-five (365); and


(III)             an amount equal to the Applicable Multiple (or, in the event
of a termination due to death or Disability or pursuant to clause (iv) of the
definition of "Good Reason"—the Company's failure to extend the Employment
Period—then the number "one" shall be substituted for the Applicable Multiple)
times the sum of (i) the Annual Base Salary received by the Executive as of the
Date of Termination and (ii) the Executive's target Annual Bonus for the fiscal
year during which the termination occurs.
8

--------------------------------------------------------------------------------



(ii)            For a period of equal to one year multiplied by the Applicable
Multiple from the Executive's Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue dental and health benefits to the Executive and the
Executive's family equal to those which would have been provided to them in
accordance with the dental and health insurance plans, programs, practices and
policies described in Section 3(b)(iv) if the Executive's employment had not
been terminated; provided, however, that with respect to any of such dental and
health insurance plans, programs, practices or policies requiring an employee
contribution, the Executive (or Executive's heirs or beneficiaries as
applicable) shall continue to pay the monthly employee contribution for same,
and provided further, that if the Executive becomes re-employed by another
employer and is eligible to receive dental and health insurance benefits under
another employer provided plan, the dental and health insurance benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. If any of the dental and health
insurance benefits specified in this Section 5(b)(ii) are taxable to the
Executive and are not exempt from Section 409A, the following provisions shall
apply to the reimbursement or provision of such benefits. The Executive shall be
eligible for reimbursement on an in-kind basis, during the period described in
the first sentence of this Section 5(b)(ii). The amount of such benefit expenses
eligible for reimbursement or the in-kind benefits provided under this Section
5(b)(ii), during the Executive's taxable year will not affect the expenses
eligible for reimbursement, or the benefits to be provided, in any other taxable
year (with the exception of applicable lifetime maximums applicable to medical
expenses or medical benefits described in Section 105(b) of the Code). The
Executive's right to reimbursement or direct provision of benefits under this
Section 5(b)(ii) is not subject to liquidation or exchange for another benefit.
To the extent that the benefits provided to the Executive pursuant to this
Section 5(b)(ii) are taxable to the Executive and are not otherwise exempt from
Section 409A, any reimbursement amounts to which the Executive would otherwise
be entitled under this Section 5(b)(ii) during the first six (6) months
following the date of the Executive's Separation From Service shall be
accumulated and paid to the Executive on the date that is six (6) months
following the date of his Separation From Service. All reimbursements by the
Company under this Section 5(b)(ii) shall be paid no later than the earlier of
(i) the time periods described above and (ii) the last day of the Executive's
taxable year following the taxable year in which the expense was incurred by the
Executive.
(iii)            The Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services (up to a maximum of $35,000)
from a provider selected by the Company. The Company shall directly pay the
provider the fees for such outplacement services. The period during which such
outplacement services shall be provided to the Executive at the expense of the
Company shall not extend beyond the last day of the second taxable year of the
Executive following the taxable year of the Executive during which he incurs a
Separation From Service.
(iv)            The Company shall pay or provide to the Executive the amounts or
benefits specified in Section 5(b)(i) thirty (30) days following the date of the
Executive's Separation From Service if he is not a Specified Employee on the
date of his Separation From Service or on the date that is six (6) months
following the date of his Separation From Service if he is a Specified Employee;
provided, however, that the pro-rata bonus payment described under Section
5(b)(i)(II) shall be paid at the time when the Annual Bonus for such year would
normally be paid pursuant to Section 3(b)(ii).
(v)            If the Executive is a Specified Employee, on the date that is six
(6) months following the Executive's Separation From Service, the Company shall
pay to the Executive, in addition to the amounts reflected in clause (iv), an
amount equal to the interest that would be earned on the amounts specified in
Section 5(b)(i) and, to the extent subject to a mandatory six-month delay in
payment, all amounts payable under the ERP and the SERP, if any, for the period
commencing on the date of
9

--------------------------------------------------------------------------------

the Executive's Separation From Service until the date of payment of such
amounts, calculated using an interest rate equal to the prime rate per annum as
of the Date of Termination (the "Interest Amount").
(c)            Cause.  If the Executive's employment is terminated for Cause
during and prior to the expiration of the Employment Period, this Agreement
shall terminate without further obligations to the Executive, other than the
obligation to pay to the Executive (i) (A) the Accrued Obligation and (B) the
Benefit Obligation in accordance with the terms of the applicable Benefit Plans,
and (ii) his Annual Base Salary through the Date of Termination for periods
following his Separation From Service on the date that is thirty (30) days
following the date of the Executive's Separation From Service if he is not a
Specified Employee or on the date that is six (6) months following the date of
his Separation From Service if he is a Specified Employee.
(d)            Termination by Executive Other Than for Good Reason.  If the
Executive voluntarily terminates his employment during and prior to the
expiration of the Employment Period for any reason other than for Good Reason,
the Executive's employment shall terminate without further obligations to the
Executive, other than the obligation to pay to the Executive (i)  the Accrued
Obligation, (ii) the Benefit Obligation, (iii) his Annual Base Salary through
the Date of Termination for periods following his Separation From Service, and
(iv)  the rights provided in Section 6.  The Accrued Obligation shall be paid to
the Executive in a lump sum in cash within thirty (30) days after the Date of
Termination and the Benefit Obligation shall be paid in accordance with the
terms of the applicable Benefit Plans.  The Company shall pay to the Executive
the amount specified in clause (iii) on the date that is thirty (30) days
following the date of the Executive's Separation From Service if he is not a
Specified Employee or on the date that is six (6) months following the date of
his Separation From Service if he is a Specified Employee.
6.            Other Rights.  Except as provided herein, nothing in this
Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its Affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any plan, contract or agreement with the Company or any of its
Affiliated companies. Except as otherwise expressly provided herein, amounts
which are vested benefits, which vest according to the terms of this Agreement
or which the Executive is otherwise entitled to receive under any Benefit Plans
or any other plan, policy, practice or program of or any contract or agreement
with the Company or any of its Affiliated companies prior to, at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice, program, contract or agreement. If any severance payments are
required to be paid to the Executive in conjunction with severance of employment
under federal, state or local law, the severance payments paid to the Executive
under this Agreement will be deemed to be in satisfaction of any such
statutorily required benefit obligations to the extent that doing so would not
result in an acceleration of payment of nonqualified deferred compensation that
is prohibited under Section 409A.
7.            Full Settlement.
(a)            No Rights of Offset.  The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
(b)            No Mitigation Required.  The Company agrees that, if the
Executive's employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to this Agreement.  Further,
except as specified in
10

--------------------------------------------------------------------------------

Section 5(b)(ii), the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.
(c)            Legal Fees.  The Company agrees to pay promptly as incurred, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest by the Company or the
Executive of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereto (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), provided that the Executive shall agree and
undertake to reimburse the Company for such amounts paid if, but only if, the
Executive is determined to have acted in bad faith in connection with the legal
dispute, as determined in a final, non-appealable decision by a court of
competent jurisdiction. The legal fees or expenses that are subject to
reimbursement pursuant to this Section 7(c) shall not be limited as a result of
when the fees or expenses are incurred. The amount of legal fees or expenses
that is eligible for reimbursement pursuant to this Section 7(c) during a given
taxable year of the Executive shall not affect the amount of expenses eligible
for reimbursement in any other taxable year of the Executive. The right to
reimbursement pursuant to this Section 7(c) is not subject to liquidation or
exchange for another benefit. Any amount to which the Executive is entitled to
reimbursement under this Section 7(c) during the first six (6) months following
the date of the Executive's Separation From Service shall be accumulated and
paid to the Executive on the date that is six (6) months following the date of
his Separation From Service. All reimbursements by the Company under this
Section 7(c) shall be paid no later than the earlier of (i) the time periods
described above and (ii) the last day of the Executive's taxable year next
following the taxable year in which the expense was incurred by the Executive.
8.            Certain Additional Payments by the Company.
(a)            In the event that part or all of the consideration, compensation
or benefits to be paid to the Executive under this Agreement together with the
aggregate present value of payments, consideration, compensation and benefits
under all other plans, arrangements and agreements applicable to the Executive,
constitute "excess parachute payments" under Section 280G(b) of the Code subject
to an excise tax under Section 4999 of the Code (collectively, the "Parachute
Amount") the amount of excess parachute payments which would otherwise be
payable to the Executive or for the Executive's benefit under this Agreement
shall be reduced to the extent necessary so that no amount of the Parachute
Amount is subject to an excise tax under Section 4999 (the "Reduced Amount");
provided that such amounts shall not be so reduced if, without such reduction,
the Executive would be entitled to receive and retain, on a net after tax basis
(including, without limitation, after any excise taxes payable under Section
4999), an amount of the Parachute Amount which is greater than the amount, on a
net after tax basis, that the Executive would be entitled to retain upon receipt
of the Reduced Amount.
(b)            If the determination made pursuant to Section 8(a) results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of Section 8(a), such reduction in payments due under this
Agreement shall be first applied to reduce any cash severance payments that the
Executive would otherwise be entitled to receive hereunder and shall thereafter
be applied to reduce other payments and benefits in a manner that would not
result in subjecting Executive to additional taxation under Section 409A of the
Code.  Within ten days following such determination, but not later than thirty
days following the date of the event under Section 280G(b)(2)(A)(i), the Company
shall pay or distribute to the Executive or for the Executive's benefit such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to the Executive or for his benefit in the future such amounts
as become due to Executive under this Agreement.
11

--------------------------------------------------------------------------------



(c)            To the extent the Executive is a covered participant under the
Company's SERP or ERP, the Executive acknowledges and agrees that
notwithstanding the provisions of Exhibit C of the SERP (and any similar
provisions previously contained in the ERP or the Weatherford International,
Inc. Supplemental Retirement Plan), the Executive's right to receive any
"Gross-Up Payment" as defined in such Exhibit C shall be limited solely to
payments of penalties, excise or other taxes incurred by the Executive pursuant
to Section 457A of the Code with respect to the Executive's accrued benefits
under the SERP or ERP.  This Section 8(c) shall have no impact on the Executive
if the Executive is not a covered participant under the SERP or ERP.


9.            Confidential Information.  The Company agrees to provide Executive
secret or confidential information, knowledge or data relating to the Company or
any of its Affiliated companies during Executive's employment. The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its Affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive's employment by the Company or
any of its Affiliated companies, provided that it shall not apply to information
which is or shall become public knowledge (other than by acts by the Executive
or representatives of the Executive in violation of this Agreement), information
that is developed by the Executive independently of such information, or
knowledge or data or information that is disclosed to the Executive by a third
party under no obligation of confidentiality to the Company.  After termination
of the Executive's employment with the Company, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it.  In no event shall
an asserted violation of the provision of this Section 9 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.
10.            Work Product.


(a)            Executive acknowledges that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable) which relate to
the Company's or any of its Affiliated companies' actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive while employed by
the Company and its Affiliated companies ("Work Product") belong to the Company
and/or such Affiliated company. Executive shall promptly disclose such Work
Product to the Company and perform all actions reasonably requested by the
Company (whether during or after employment) to establish and confirm such
ownership (including, without limitation, the execution of assignments,
consents, powers of attorney and other instruments).
(b)            Notwithstanding the obligations set forth in Section 9 and this
Section 10, after termination of the Executive's employment with the Company,
the Executive shall be free to use Residuals of the Company's confidential
information and Work Product for any purpose, subject only to its obligations
with respect to disclosure set forth herein and any copyrights and patents of
the Company. The term "Residuals" means information in non-tangible form that
may be retained in the unaided memory of the Executive derived from the
Company's confidential information and Work Product to which the Executive has
had access during the Executive's employment with the Company. The Executive may
not retain or use the documents and other tangible materials containing the
Company's confidential information or Work Product after the termination of the
Executive's employment with the Company.
11.            Non-Competition; Non-Solicitation.  The Executive acknowledges
and recognizes the highly competitive nature of the businesses of the Company
and its Affiliated companies, and agrees that to protect the Company's
confidential information it is necessary to enter into restrictive covenants as
follows:
12

--------------------------------------------------------------------------------



(a)            During the Employment Period and for a period of one year
following the date Executive ceases to be employed by the Company (the
"Restricted Period"), Executive shall not accept employment with or render
services to any Unauthorized Competitor as a director, officer, agent, employee,
independent contractor or consultant. In order to protect the Company's good
will and other legitimate business interests, provide greater flexibility to
Executive in obtaining other employment and to provide both parties with greater
certainty as to their obligations hereunder, the parties agree that Executive
shall not be prohibited from accepting employment anywhere in the world with any
company or other enterprise except an Unauthorized Competitor. For purposes of
this Agreement, an "Unauthorized Competitor" means Schlumberger Limited,
Halliburton Company and Baker Hughes Inc., including any and all of their
parents, subsidiaries, affiliates, joint ventures, divisions, successors, or
assigns.  Notwithstanding the foregoing, the non-competition restrictions set
forth in this Section 11(a) shall not apply if the Executive terminates
employment for any reason within one year following a Change of Control.
 Additionally, if Executive voluntarily terminates employment other than for
Good Reason, the non-competition restrictions set forth in this Section 11(a)
shall apply only if (i) the Company notifies the Executive of its intent to
enforce the provisions of this Section 11(a) within 15 days following the
Executive's Separation From Service and (ii) the Company pays the Executive a
lump sum amount on the date that is 30 days following the date of the
Executive's Separation From Service (if the Executive is not a Specified
Employee on the date of such Separation From Service), or on the date that is
six months following the Executive's Separation From Service (if the Executive
is a Specified Employee on the date of such Separation From Service) with the
Interest Amount credited thereon, equal to the sum of (x) the Annual Base Salary
received by the Executive as of the Date of Termination and (y) the Executive's
target Annual Bonus for the fiscal year during which the termination occurs.
(b)            Executive further agrees that during the Restricted Period, he
shall not at any time, directly or indirectly, induce, entice, solicit or hire
(or attempt to induce, entice, solicit or hire) (i) any employee of the Company
or any of its Affiliated companies to leave the employment of the Company or any
of its Affiliated companies or (ii) any former employee of the Company or any of
its Affiliated companies who terminated employment coincident with or within
three months prior to the date of the Executive's Separation From Service.
(c)            Executive and the Company agree and stipulate that the agreements
contained in this Section 11 are fair and reasonable in light of all the facts
and circumstances of the relationship between Executive and the Company and
agree that the consideration provided by the Company is not illusory.  Executive
further agrees that the restrictive covenants in this Section 11 do not prevent
Executive from using and offering the skills Executive possessed before
receiving the Company's confidential information.  Executive and the Company
also acknowledge that any amount paid under Section 5(b) (if applicable) shall
be deemed paid in part as consideration for the agreements contained in this
Section 11. It is expressly understood and agreed that although the Executive
and the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein or the other provisions of this Agreement.
13

--------------------------------------------------------------------------------



12.            Disputed Payments And Failures To Pay. If the Company fails to
make a payment under this Agreement in whole or in part as of the payment date
specified in this Agreement, either intentionally or unintentionally, other than
with the consent of the Executive, then following the fifth day after the
Executive notifies the Company in writing of its failure to pay, the Company
shall owe the Executive interest on the delayed payment at the applicable
Federal rate provided for in section 7872(f)(2)(A) of the Code if the Executive
(i) accepts the portion (if any) of the payment that the Company is willing to
make (unless such acceptance will result in a relinquishment of the claim to all
or part of the remaining amount) and (ii) makes prompt and reasonable good faith
efforts to collect the remaining portion of the payment. Any such interest
payments shall become due and payable effective as of the applicable payment
date(s) specified in Section 5 with respect to the delinquent payment(s) due
under Section 5.
13.            Successors.
(a)            This Agreement is personal to the Executive and shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
(c)            In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, amalgamation, scheme of
arrangement, exchange offer, operation of law or otherwise (including any
purchase, merger, amalgamation, Corporate Transaction or other transaction
involving the Company or any Subsidiary or Affiliate of the Company)), to all or
substantially all of the Company's business and/or Company's Assets to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
at or prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason after a Change of Control, except that, (i) for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination and (ii) the Company shall be given the
opportunity to cure such breach as described under the proviso to Section 1(q).
As used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as provided above.
14.            Miscellaneous.
(a)            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE DOMICILE OF THE EXECUTIVE, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
(b)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed: if to
the Executive, to the address set forth on the signature page hereto; and, if to
the Company, to: Weatherford
14

--------------------------------------------------------------------------------

International Ltd., Rue Jean-François Bartholoni 4, 1204 Geneva, Switzerland,
Attention: Vice President – Legal; or to such other address as either party
shall have furnished to the other in writing in accordance herewith.  Notices
and communications shall be effective when actually received by the addressee.
(c)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(d)            The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(e)            The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including without
limitation, the right of the Executive to terminate employment for Good Reason
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
(f)            This Agreement constitutes the entire agreement and understanding
between the parties relating to the subject matter hereof and supersedes all
prior agreements between the Company, any of its Affiliates and the Executive
relating to the subject matter hereof, including, without limitation, the Prior
Agreements.  In the event of any conflict between this Agreement and any other
contract, plan, arrangement or understanding between the Executive and the
Company (or any Affiliate of the Company), this Agreement shall control.
(g)            If the Executive accepts in writing an international assignment
to Geneva, Switzerland, then (i) the office referenced in Section 3(a)(i)(B) of
this Agreement shall be the Company's executive office in Geneva, Switzerland,
and (ii) the provisions of this Agreement will be applied, to the fullest extent
possible, in accordance with the employment laws of Switzerland, and nothing
herein is intended to reduce or diminish the protections afforded by such laws.
15.            Section 409A.  Notwithstanding anything herein to the contrary,
(i) if at the time of the Executive's termination of employment with the Company
the Executive is a "specified employee" as defined in Section 409A of the Code
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following the Executive's termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to the Executive hereunder
could cause the application of an accelerated or additional tax under Section
409A of the Code, such payments or other benefits shall be deferred if deferral
will make such payment or other benefits compliant under Section 409A of the
Code, or otherwise such payment or other benefits shall be restructured, to the
extent possible, in a manner, determined by the Board, that does not cause such
an accelerated or additional tax.  The Company shall consult with the Executive
in good faith regarding the implementation of the provisions of this Section 15;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.




15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from the Board or relevant committee thereof, the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year set forth below.


Date: June 20, 2013
 
 
 
 
 
 
 
 
Applicable Multiple: two (2)
 
 
 
 
 
Position:
 
/s/ Douglas M. Mills
 
 
Douglas M. Mills
Vice President & Chief Accounting Officer
 
 
 
 
 
 
 
 
Reporting to: 
 
Weatherford International Ltd., 
 
 
a Swiss joint-stock corporation
Chief Financial Officer
 
 
 
 
 
Address for notices to Executive:
 
By:  /s/ Bernard J. Duroc-Danner
 
 
Name:  Bernard J. Duroc-Danner
 
 
Title: Chairman, President & CEO









16